Felton, Chief Judge.
The condition in a ne exeat bond in an alimony proceeding is that the principal shall not absent himself from the jurisdiction of the court. Swain v. Jaudon, 147 Ga. 773 (95 SE 696); Westbrook v. Westbrook, 105 Ga. App. 67 (123 SE2d 348). Therefore, a petition to forfeit such a bond which does not allege that the principal has absented himself from the jurisdiction of the court is defective and subject to general demurrer.
The court erred in overruling the general demurrer to the petition. The judgment of the court forfeiting the bond was rendered nugatory by the erroneous overruling of the general demurrer to the petition.

Judgment reversed.


Frankum and Pannell, JJ., concur.